Citation Nr: 1755436	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  11-27 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint disease (DJD) of the lumbar spine, rated as 40 percent disabling.

2.  Entitlement to an increased rating for right lower extremity radiculopathy, rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Abarr, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1983 to May 2003.  He received an Honorable discharge and was awarded several citations for his distinguished service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2016, the Board remanded the issues on appeal to the RO for further development.  The Board is satisfied there was substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).  

In March 2017, the RO readjudicated the issues on appeal and increased the Veteran's rating for DJD of the lumbar spine from 20 percent to 40 percent disabling and for radiculopathy of the right lower extremity from 0 percent to 20 percent disabling, both effective November 2, 2009, the date of receipt of his claim for increased compensation.  Because the Veteran was not awarded the maximum benefit provided by the rating schedule and has not indicated satisfaction with the above ratings, each of the claims remain in appellate status.

In February 2017 the Veteran submitted a Notice of Disagreement, claiming entitlement to an increased rating for service-connected posttraumatic stress disorder and irritable bowel syndrome, and an earlier effective date for special monthly compensation.  The Veteran elected for a decision review officer (DRO) to adjudicate these claims, and the RO acknowledged his request and sent him a DRO Process Explanation letter in February 2017.  Because these issues have not yet been fully adjudicated by the RO, the Board does not have jurisdiction over them.


FINDINGS OF FACT

1.  At no time during the period on appeal did the Veteran's lumbar spine DJD manifest itself in unfavorable ankylosis of the entire thoracolumbar spine.

2.  At no time during the period on appeal did the Veteran's radiculopathy in the right lower extremity manifest itself in moderately severe symptoms with incomplete paralysis.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for DJD of the lumbar spine have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2017).

2.  The criteria for a disability rating in excess of 20 percent for radiculopathy in the right lower extremity have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.124a, Diagnostic Code 8520 (2017).

  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  This appeal is from an increased rating claim after the award of service connection.  The VA notified the Veteran of what the evidence must show to support a claim for an increased rating by two letters sent in February 2010 and April 2010.  A notice deficiency is not alleged.  VA's duty to notify is met.

The Veteran's pertinent service and post-service treatment records have been added to the claim file.  He was afforded VA examinations for his lumbar spine and radiculopathy disabilities in 2009, 2010, and 2016.  The Board finds that any inadequacy of earlier exams was corrected by the later exams conducted in 2016.  Given these circumstances, the Board finds that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  There is no allegation that the VA has not adequately assisted the Veteran.  VA's duty to assist is met.

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 4.27. 

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Any reasonable doubt remaining, including regarding degree of disability, is to be resolved in favor of the Veteran.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 (2017).  Also, the entire rating period is considered for the possibility of staged ratings.  Consideration will be given to the possibility of separate ratings for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505, 509-510  (2007).  The Board notes that the disability picture has not significantly changed during the appeal period and a uniform rating is warranted. 



Degenerative Joint Disease Lumbar Spine

The criteria for rating spine disabilities are found at 38 C.F.R. § 4.71a, Codes 5235 - 5243.  Service connection has been established for "degenerative joint disease, lumbar spine," Diagnostic Code (DC) 5242.  The Veteran's disability may be rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  Under the General Formula the following ratings apply:  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Any associated objective neurologic abnormalities are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Code 5243, Note (1).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, Code 5243, Note (2).  All measured ranges of motion are to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Code 5243, Note (4).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Code 5243, Note (5).

The criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  38 C.F.R. § 4.71a.  They "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  Cullen v. Shinseki, 24 Vet. App. 74, 81 (2010) (quoting VA Final Rule, Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. at 51,454-55).

Diagnostic Code 5243 provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. 
 § 4.71a.

At the outset, the Board notes that the February 2010 and May 2010 VA examinations were previously found to be inadequate by the Board in the October 2016 remand.  As such, the findings therein will not be considered in the analysis below.  

An October 2016 VA examination found that the Veteran's range of motion (ROM) of the thoracolumbar spine was manifested by forward flexion to 20 degrees, extension to 5 degrees, right and left lateral flexion to 20 degrees, and right and left rotation to 30 degrees, all with pain.  There was evidence of pain on weight bearing.  The examiner also determined that there was muscle spasm and guarding attributable to the lumbar spine condition, both resulting in abnormal gait or abnormal spinal contour.  There was bilateral tenderness to the lumbar spine.  There was no ankyloses of the thoracolumbar spine.

The examiner noted the range of motion contributes to functional impairment in that he could not lift more than a few pounds, bend to pick up any object from below the waist, stand more than a few minutes, or sit more than a few minutes at a time due to his back limiting these activities.  Following repetitive use ROM testing, there was no additional loss of function or ROM, but the examiner noted that pain significantly limited functional ability with repeated use over time. The examiner noted the Veteran's report of flare-ups occurring about weekly from weather changes for a day and that he would have to stay off his feet to recover that day.  The examiner stated that the exam was not being conducted during a flare-up, and concluded that the exam was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during flare-ups.  

A December 2016 examination found that the Veteran's ROM for forward flexion of the thoracolumbar spine was manifested by forward flexion to 80 degrees, extension to 25 degrees, right and left lateral flexion to 25 degrees, and right and left rotation to 25 degrees, all with pain.  The pain was noted not to cause/result in functional loss.  The examiner determined that there was muscle spasm and guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  There was mild tenderness to the lumbar spine.  There was no ankyloses of the thoracolumbar spine.  

The examiner noted the Veteran's report of functional impairment in difficulty with sitting, standing, walking long distances, bending, squatting, lifting and carrying things.  Following repetitive use ROM testing, the joint function was additionally limited by 5 degrees on each ROM measurement due to pain, fatigue, and weakness.  The examiner noted the Veteran's report of flare-ups where he described severe sharp pain, constant aching, and chronic pain.  The examiner stated that the exam was not being conducted during a flare-up, and concluded that the exam was medically consistent with the Veteran's statements describing functional loss during flare-ups.  However, the examiner concluded that pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over time or with flare-ups.  

Upon review of the competent evidence above, the Board finds that a disability rating in excess of 40 percent is not warranted.  To warrant a 50 percent disability rating, the evidence should show unfavorable ankylosis of the thoracolumbar spine.  However, the evidence shows that, while restricted, the Veteran has retained movement of the thoracolumbar spine throughout the appeal period.  Moreover, IVDS has not been shown at any point during the appeal period.  As such, a higher rating under the IVDS rating criteria is not warranted.  

The Board also considered whether the Veteran is entitled to a higher rating due to functional impairment under the provisions of 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  While the Veteran experienced constant aching and weekly flare-ups, the Veteran's back pain does not produce functional loss that is manifested by adequate evidence of disabling pathology functionally equivalent to ankylosis.   See 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).

Right Lower Extremity Radiculopathy

For the VA established diagnosis of right lower extremity radiculopathy, the Veteran's condition has changed and is now sciatic nerve radiculopathy secondary to DJD of the lumbar spine.  The neuropathy in his right leg is currently rated as 20 percent disabling under DC 8520 of 38 C.F.R. § 4.124a.  

Under DC 8520, a 40 percent rating is warranted for moderately severe incomplete paralysis, a 60 percent rating is warranted for severe incomplete paralysis involving marked muscular atrophy, and an 80 percent rating is warranted for complete paralysis.  Complete paralysis is indicated when the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  The term "incomplete paralysis" indicates a degree of loss or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  

As noted above, the Board previously determined that the February 2010 and May 2010 VA examinations were inadequate.  As such, the findings therein will not be considered in the analysis below.  

An October 2016 VA examination showed normal sensory examination.  There was moderate radiculopathy in the right lower extremity with constant and intermittent pain, paresthesia and numbness all of moderate intensity.  

A November 2016 VA examination found that the Veteran experienced moderate symptoms attributable to the peripheral nerve condition in his right lower extremity.  The examiner expressly found that the radiculopathy was secondary to the Veteran's lumbar spine DJD.  The examiner noted constant and intermittent pain, paresthesias and/or dysesthesias, and numbness in the right leg, all rated as moderate.  The Veteran stated he had difficulty with sitting, standing, walking long distances, bending, squatting, lifting, and carrying things.  The examiner found that there was incomplete paralysis of the right sciatic nerve and rated this as moderate in nature.  

Under the schedular criteria set forth above, because the symptoms attributable to the Veteran's right lower extremity radiculopathy are moderate, he qualifies for a 20 percent rating for this disability.  The next higher rating of 40 percent requires symptoms that are "moderately severe" with incomplete paralysis.  Therefore, the Board finds that the evidence is against the award of a disability rating in excess of 20 percent for the Veteran's right lower extremity radiculopathy.  The preponderance of the evidence is against the claim for a higher rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board also considered whether the Veteran is entitled to a higher rating due to functional impairment under the provisions of 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  With regard to functional impairment considerations, the Board acknowledges the Veteran's reported complaints of pain,  painful motion, and numbness.  The Board finds, however, that these symptoms are already contemplated by the currently assigned 20 percent disability rating.  Thus, this condition does not produce functional loss that is manifested by adequate evidence of disabling pathology for a rating in excess of 20 percent.   See 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).


ORDER

Entitlement to a rating in excess of 40 percent for DJD of the lumbar spine is denied.

Entitlement to a rating in excess of 20 percent for right lower extremity radiculopathy is denied.




____________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


